



Exhibit 10.1

 
Confidential Treatment Requested
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.
Asterisks denote omissions.






WEBBANK
and
LENDINGCLUB CORPORATION


LOAN AND RECEIVABLE SALE AGREEMENT














Dated as of February 25, 2016











-1-

--------------------------------------------------------------------------------





Confidential

This LOAN AND RECEIVABLE SALE AGREEMENT (this “Agreement”), dated as of February
25, 2016 (“Effective Date”), is made by and between WEBBANK, a Utah-chartered
industrial bank having its principal location in Salt Lake City, Utah (“Bank”),
and LENDINGCLUB CORPORATION, a Delaware corporation, having its principal
location in San Francisco, California (“Company”).


WHEREAS, Bank desires to sell to Company, and Company desires to purchase from
Bank, certain Loans and Receivables established by Bank pursuant to the
Marketing Agreement;


WHEREAS, Bank and Company previously entered into a Third Amended and Restated
Loan Sale Agreement dated as of March 10, 2015 (as amended from time to time,
the “Existing Sale Agreement”), pursuant to which Company agreed to purchase
certain loan accounts and receivables originated by Bank; and


WHEREAS, Bank and Company desire to amend and restate the Existing Sale
Agreement on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Company agree as follows:


1.
Definitions; Effectiveness.

(a)
The terms used in this Agreement shall be defined as set forth in Schedule 1,
and the rules of construction set forth in Schedule 1 shall apply to this
Agreement. Terms not defined herein shall have the meanings ascribed to them in
the Marketing Agreement.



(b)
This Agreement shall be effective as of the Effective Date and, as of the
Effective Date, shall supersede and replace the Existing Sale Agreement (except
that, as provided in section 1(c), the Existing Sale Agreement will govern the
purchase of Loans originated prior to the Effective Date). This Agreement shall
apply to all Loans originated by Bank during the term of this Agreement,
beginning on the Effective Date. Loans originated on or after the Effective Date
shall not be subject to the Existing Sale Agreement.



(c)
All Loans originated by Bank prior to the Effective Date shall be governed by
the terms of the Existing Sale Agreement as in effect at the time that such
Loans were originated, and shall not be subject to the terms of this Agreement.



(d)
This Agreement shall not operate so as to render invalid or improper any action
heretofore taken under the Existing Sale Agreement.



2.
Purchase of Loans and Receivables; Payment to Bank; Reporting to Bank. The terms
of Schedule 2 shall apply as if fully set forth in this Agreement.

3.
Ownership of Borrower Accounts and Loans.

(a)
On and after each Closing Date, subject to Company’s payment of the Purchase
Price (inclusive of the agreement to pay the Loan Trailing Fee) on each such
date, Company shall be the sole owner for all purposes (e.g., tax, accounting
and legal) of the Loans and Receivables purchased from Bank on such date, except
as set forth on Schedule 2. Bank


-1-

--------------------------------------------------------------------------------





Confidential

agrees to make entries on its books and records to clearly indicate the sale of
the Loans and Receivables to Company as of each Closing Date. Company agrees to
make entries on its books and records to clearly indicate the purchase of the
Loans and Receivables as of each Closing Date. On and after each Closing Date,
Bank shall remain the owner of each Borrower Account, and Bank and Company each
agree to make entries on their respective books and records to clearly indicate
the ownership by Bank of the Borrower Accounts.


(b)
Bank does not assume and shall not have any liability to Company for the
repayment of any Loan Proceeds or the servicing of the Loans after the related
Closing Date.



(c)
With respect to each Loan Advance made by Bank, where Bank sells the related
Receivable to Company, Bank sells, transfers, assigns, sets over and otherwise
conveys to Company the Receivable attributable to such Loan Advance, including
all rights to refunds, credits or adjustments, all interest accruing on such
Receivable, all collections on such Receivable, and all proceeds of the
foregoing, without recourse, in accordance with the provisions of Schedule 2 on
the related Closing Date.



(d)
With respect to Lines of Credit, Bank shall retain ownership of the Loans after
each Closing Date. Company agrees to make entries on its books and records to
clearly indicate Bank’s ownership of the Lines of Credit as of each Purchase
Date. Bank does not assume and shall not have any liability to Company for the
repayment of any Receivable.



(e)
Subject to the provisions of Sections 3(e)(1) and 3(e)(2), Company (or any
subsequent transferee of Company) may (i) securitize the Loans or Receivables,
or any amounts owing thereunder, or (ii) issue an “asset-backed security” (as
defined under 17 C.F.R. § 229.1101(c) or Section 3(a)(77) of the Securities
Exchange Act of 1934) backed by the Loans or Receivables or any amounts owing
thereunder, in each case (either an “ABS Transaction”), without the prior
written consent of Bank except to the extent required by Section 3(e)(2).



(1)
(I) With respect to any ABS Transaction by Company or a Direct Transferee,
Company shall ensure that, and (II) with respect to any ABS Transaction by any
other direct or indirect transferee of Loans or Receivables, Company shall use
commercially reasonable efforts to secure that, in each case: (i) Bank will not
be required to maintain any ongoing ownership interest in the securitized Loans
or Receivables after the sale thereof to Company, and (ii) Bank shall not be
deemed to be a “sponsor” or “depositor” under any rule, regulation or order of
the Securities and Exchange Commission with respect to such transaction.



(2)
Bank will not be required to take any action that would: (i) impair its rights
or remedies under the Program Documents, (ii) increase its obligations beyond
those obligations set forth in the Program Documents, (iii) increase its
liabilities beyond those set forth in the Program Documents, or (iv) cause Bank
to incur any costs or expenses that are not promptly reimbursed by Company.
Company agrees (I) that it shall, and that it shall require each Direct
Transferee or Affiliate of such Person to, obtain Bank’s written approval as to
any publicly filed document or document made available to a third-party
regarding securitization


-2-

--------------------------------------------------------------------------------





Confidential

documentation that identifies Bank by name or provides a description of the
Program and (II) that it shall use commercially reasonable efforts to require
any subsequent transferee not covered by (I) above to obtain Bank’s written
approval as to any publicly filed document or document made available to a third
party regarding securitization documentation that identifies Bank by name or
provides a description of the Program. As to any Direct Transferee (or Affiliate
thereof) or any subsequent transferee, Bank will not unreasonably withhold,
delay or condition its approval. Company shall include a provision in any
agreement by which Company sells or transfers Loans requiring such transferee to
obtain Bank’s approval as contemplated in the prior two sentences, and requiring
such transferee to include such a provision in subsequent transfers of the
Loans. Company shall ensure that final copies of all offering documents and
investor presentations in connection with any such transaction are promptly
provided to Bank.


(3)
Company shall ensure that any transferee of the Loans or Receivables from
Company undertakes to comply with the provisions of this Section 3(e) to the
same extent as applicable to Company directly.



4.
Representations and Warranties of Bank.

(a)
Bank hereby represents and warrants to Company as of the Effective Date of this
Agreement and as of each Closing Date that:



(1)
Bank is an FDIC-insured Utah-chartered industrial bank, duly organized, validly
existing under the laws of the State of Utah and has full corporate power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery and performance of this Agreement and the transfer of
the Loans and Receivables have been duly authorized and are not in conflict with
and do not violate the terms of the charter or bylaws of Bank and will not
result in a material breach of or constitute a default under, or require any
consent under, any indenture, loan or agreement to which Bank is a party;



(2)
All approvals, authorizations, licenses, registrations, consents, and other
actions by, notices to, and filings with, any Person that may be required in
connection with the execution, delivery, and performance of this Agreement by
Bank, have been obtained;



(3)
This Agreement constitutes a legal, valid, and binding obligation of Bank,
enforceable against Bank in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect (including the rights and obligations of receivers
and conservators under 12 U.S.C. §§ 1821(d) and (e)), which may affect the
enforcement of creditors’ rights in general, and (ii) as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity);




-3-

--------------------------------------------------------------------------------





Confidential

(4)
There are no proceedings or investigations pending or, to the best knowledge of
Bank, threatened against Bank (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by Bank pursuant to this Agreement, (iii) seeking any determination or ruling
that, in the reasonable judgment of Bank, would materially and adversely affect
the performance by Bank of its obligations under this Agreement, (iv) seeking
any determination or ruling that would materially and adversely affect the
validity or enforceability of this Agreement or (v) would have a materially
adverse financial effect on Bank or its operations if resolved adversely to it;
provided, however, that Bank makes no representation or warranty regarding the
examination of Bank by the FDIC or the Utah Department of Financial
Institutions, or any actions resulting from such examination;



(5)
Bank is not Insolvent;



(6)
The execution, delivery and performance of this Agreement by Bank comply with
Utah and federal banking laws specifically applicable to Bank’s operations;
provided that, except as expressly set forth herein, Bank makes no
representation or warranty regarding compliance with Utah or federal banking
laws relating to consumer or other borrower protection, consumer or business
lending, usury, loan collection, anti-money laundering, data security or
privacy;



(7)
To the extent that Bank receives non-public personally identifiable information
from the Company or the Borrower, Bank will comply with all Applicable Laws
related to the protection and retention of such information; and



(8)
With respect to each Loan and Receivable sold on any Closing Date by Bank to
Company, (i) Bank has not taken any action (directly or indirectly, voluntarily
or involuntarily): (x) to alter the terms or conditions of such Loan or
Receivable or (y) that could be reasonably expected to impair the enforceability
of such Loans or Receivables (except that such representation does not extend to
any action by Company or its agents); or (ii) upon Bank’s receipt of the related
Purchase Price (inclusive of the agreement to pay the Loan Trailing Fee), Bank
shall have conveyed to Company all of Bank’s right, title and interest in such
Loans and Receivables subject to no prior security interest in favor of any
other creditor of Bank.



(b)
The representations and warranties set forth in this Section 4 shall survive the
sale, transfer and assignment of the Loans and Receivables to Company pursuant
to this Agreement and, with the exception of those representations and
warranties contained in subsection 4(a)(4), shall be made continuously
throughout the term of this Agreement. In the event that any investigation or
proceeding of the nature described in subsection 4(a)(4) is instituted or
threatened against Bank, Bank shall promptly notify Company of such pending or
threatened investigation or proceeding (unless prohibited from doing so by
Applicable Laws or the direction of a Regulatory Authority).



5.
Representations and Warranties of Company.


-4-

--------------------------------------------------------------------------------





Confidential

(a)
Company hereby represents and warrants to Bank, as of the Effective Date and
each Closing Date that:



(1)
Company is a corporation, duly organized and validly existing in good standing
under the laws of the State of Delaware, and has full power and authority to
execute, deliver, and perform its obligations under this Agreement; the
execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
articles or bylaws of Company and will not result in a material breach of or
constitute a default under or require any consent under any indenture, loan, or
agreement to which Company is a party;



(2)
All approvals, authorizations, consents, and other actions by, notices to, and
filings with any Person required to be obtained for the execution, delivery, and
performance of this Agreement by Company, have been obtained;



(3)
This Agreement constitutes a legal, valid, and binding obligation of Company,
enforceable against Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect,
which may affect the enforcement of creditors’ rights in general, and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);



(4)
There are no proceedings or investigations pending or, to the best knowledge of
Company, threatened against Company (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by Company pursuant to this Agreement, (iii) seeking any
determination or ruling that, in the reasonable judgment of Company, would
materially and adversely affect the performance by Company of its obligations
under this Agreement, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this Agreement
or (v) that would have a materially adverse financial effect on Company or its
operations if resolved adversely to it;



(5)
Company is not Insolvent; and



(6)
The execution, delivery and performance of this Agreement by Company comply with
Applicable Laws.



(b)
The representations and warranties set forth in this Section 5 shall survive the
sale, transfer and assignment of the Loans and Receivables to Company pursuant
to this Agreement and, with the exception of those representations and
warranties contained in subsection 5(a)(4), shall be made continuously
throughout the term of this Agreement. In the event that any investigation or
proceeding of the nature described in subsection 5(a)(4) is instituted or
threatened against Company, Company shall promptly notify Bank of such pending
or threatened investigation or proceeding (unless prohibited from doing so by
Applicable Laws or the direction of a Regulatory Authority).


-5-

--------------------------------------------------------------------------------





Confidential

6.
Conditions Precedent to the Obligations of Company. The obligations of Company
under this Agreement are subject to the satisfaction of the following conditions
precedent on or prior to each Closing Date:

(a)
As of each Closing Date, no action or proceeding shall have been instituted or,
to Company’s knowledge, threatened against Company or Bank to prevent or
restrain the consummation of the transactions contemplated hereby, and, on each
Closing Date, there shall be no injunction, decree, or similar restraint
preventing or restraining such consummation;



(b)
The representations and warranties of Bank set forth in Section 4 shall be true
and correct in all material respects, unless waived by Company, on each Closing
Date as though made on and as of such date; and



(c)
The obligations of Bank set forth in this Agreement to be performed on or before
each Closing Date shall have been performed in all material respects, unless
waived by Company, as of such date by Bank.



7.
Conditions Precedent to the Obligations of Bank. The obligations of Bank in this
Agreement are subject to the satisfaction of the following conditions precedent
on or prior to each Closing Date:

(a)
As of each Closing Date, no action or proceeding shall have been instituted or,
to Bank’s knowledge, threatened against Company or Bank to prevent or restrain
the consummation of the purchase or other transactions contemplated hereby, and,
on each Closing Date, there shall be no injunction, decree, or similar restraint
preventing or restraining such consummation;



(b)
The representations and warranties of Company set forth in the Program Documents
shall be true and correct in all material respects, unless waived by Bank, on
each Closing Date as though made on and as of such date; and



(c)
The obligations of Company set forth in the Program Documents to be performed on
or before each Closing Date shall have been performed in all material respects,
unless waived by Bank, as of such date by Company.



8.
Term and Termination.

(a)
This Agreement shall have an initial term beginning on the Effective Date and
ending on January 31, 2020 (the “Initial Term”) and shall renew automatically
for two (2) successive terms of one (1) year each (each a “Renewal Term,”
collectively, the Initial Term and Renewal Term(s) shall be referred to as the
“Term”), unless either Party provides notice of non-renewal to the other Party
at least one hundred eighty (180) days prior to the end of the Initial Term or
any Renewal Term or this Agreement is earlier terminated in accordance with the
provisions hereof.



(b)
A Party shall have the right to terminate this Agreement immediately upon
written notice to the other Party in any of the following circumstances:




-6-

--------------------------------------------------------------------------------





Confidential

(1)
any representation or warranty made by the other Party in this Agreement shall
be incorrect in any material respect and shall not have been corrected within
thirty (30) Business Days after written notice thereof has been given to such
other Party;



(2)
the other Party shall default in the performance of any obligation or
undertaking under this Agreement and such default shall continue for thirty (30)
Business Days after written notice thereof has been given to such other Party;



(3)
the other Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization, or other relief with respect to itself or its debts
under any bankruptcy, insolvency, receivership, conservatorship or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, conservator, custodian, or other similar official of it or
any substantial part of its property, or shall consent to any such relief or to
the appointment of a trustee, receiver, liquidator, conservator, custodian, or
other similar official or to any involuntary case or other similar proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing;



(4)
an involuntary case or other proceeding, whether pursuant to banking regulations
or otherwise, shall be commenced against the other Party seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, receivership, conservatorship or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, conservator, custodian, or other similar official of it or any
substantial part of its property or an order for relief shall be entered against
the other Party under the federal bankruptcy laws as now or hereafter in effect;



(5)
there is a materially adverse change in the financial condition of the other
Party; or



(6)
either Party has terminated the Marketing Agreement and any applicable notice
period provided in the Marketing Agreement has expired.



(c)
In addition to the foregoing termination rights, Bank may terminate this
Agreement immediately upon written notice to Company (i) if Company defaults on
its obligation to make a payment to Bank as provided in Schedule 2 of this
Agreement or Section 3.2(d) of the Servicing Agreement and fails to cure such
default within one (1) Business Day of receiving notice of such default from
Bank; (ii) if Company defaults on its obligation to make a payment to Bank as
provided in Schedule 2 of this Agreement or Section 3.2(d) of the Servicing
Agreement more than once in any three (3) month period; (iii) if Company fails
to maintain the Required Balance in the Collateral Account as required by
Section 31 or Schedule 31 of this Agreement; or (iv) if Bank is deemed to be a
“sponsor” or “securitizer” under any rule, regulation or order of the Securities
and Exchange Commission with respect to any security issued by Company (or its
affiliates).


-7-

--------------------------------------------------------------------------------





Confidential

(d)
The termination of this Agreement either in part or in whole shall not discharge
any Party from any obligation incurred prior to such termination, including any
obligation with respect to Loans or Receivables sold prior to such termination.



(e)
Following termination of this Agreement, Company shall purchase any Loans
established by Bank under the Marketing Agreement prior to and on the date of
termination of the Marketing Agreement that have not already been purchased by
Company and any Loans originated by Bank after termination of this Agreement, if
such Loans are originated in accordance with Section 10(e) of the Marketing
Agreement.



(f)
Bank may terminate this Agreement immediately upon written notice to Company if
Bank incurs any Loss that would have been subject to indemnification under
Section 10(a) but for the application of Applicable Laws that limit or restrict
Bank’s ability to seek such indemnification.



(g)
The terms of this Section 8 shall survive the expiration or earlier termination
of this Agreement.



9.
Confidentiality.

(a)
Each Party agrees that Confidential Information of the other Party shall be used
by such Party solely in the performance of its obligations and exercise of its
rights pursuant to the Program Documents. Except as required by Applicable Laws
or legal process, neither Party (the “Restricted Party”) shall disclose
Confidential Information of the other Party to third parties; provided, however,
that the Restricted Party may disclose Confidential Information of the other
Party (i) to the Restricted Party’s Affiliates, agents, representatives or
subcontractors for the sole purpose of fulfilling the Restricted Party’s
obligations under this Agreement (as long as the Restricted Party exercises
reasonable efforts to prohibit any further disclosure by its Affiliates, agents,
representatives or subcontractors), provided that in all events, the Restricted
Party shall be responsible for any breach of the confidentiality obligations
hereunder by any of its Affiliates, agents (other than Company as agent for
Bank), representatives or subcontractors, (ii) to the Restricted Party’s
auditors, accountants and other professional advisors (provided such receiving
party is subject to confidentiality obligations at least as stringent as those
set forth herein and the Restricted Party shall be responsible for any breach of
confidentiality obligations by such receiving party), or to a Regulatory
Authority, or (iii) to any other third party as mutually agreed by the Parties.



(b)
A Party’s Confidential Information shall not include information that:



(1)
is generally available to the public;



(2)
has become publicly known, without fault on the part of the Party who now seeks
to disclose such information (the “Disclosing Party”), subsequent to the
Disclosing Party acquiring the information;



(3)
was otherwise known by, or available to, the Disclosing Party prior to entering
into this Agreement; or


-8-

--------------------------------------------------------------------------------





Confidential

(4)
becomes available to the Disclosing Party on a non-confidential basis from a
Person, other than a Party to this Agreement, who is not known by the Disclosing
Party after reasonable inquiry to be bound by a confidentiality agreement with
the non-Disclosing Party or otherwise prohibited from transmitting the
information to the Disclosing Party.



(c)
Upon written request or upon the termination of this Agreement, each Party
shall, within thirty (30) days, return to the other Party all Confidential
Information of the other Party in its possession that is in written form,
including by way of example, but not limited to, reports, plans, and manuals;
provided, however, that either Party may maintain in its possession all such
Confidential Information of the other Party required to be maintained under
Applicable Laws relating to the retention of records for the period of time
required thereunder.



(d)
In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the other Party, the Restricted Party will provide the other
Party with prompt notice of such request(s) so that the other Party may seek an
appropriate protective order or other appropriate remedy and/or waive the
Restricted Party’s compliance with the provisions of this Agreement. In the
event that the other Party does not seek such a protective order or other
remedy, or such protective order or other remedy is not obtained, or the other
Party grants a waiver hereunder, the Restricted Party may furnish that portion
(and only that portion) of the Confidential Information of the other Party which
the Restricted Party is legally compelled to disclose and will exercise such
efforts to obtain reasonable assurance that confidential treatment will be
accorded any Confidential Information of the other Party so furnished as the
Restricted Party would exercise in assuring the confidentiality of any of its
own Confidential Information.



(e)
The terms of this Section 9 shall survive the expiration or earlier termination
of this Agreement.



10.
Indemnification.

(a)
Company agrees to defend, indemnify, and hold harmless Bank and its Affiliates,
and the officers, directors, employees, representatives, shareholders, agents
and attorneys of such entities (the “Indemnified Parties”) from and against any
and all claims, actions, liability, judgments, damages, costs and expenses,
including reasonable attorneys’ fees (“Losses”) to the extent arising from
Bank’s participation in the Program and the Prior Programs as contemplated by
the Program Documents and the Prior Program Documents (including Losses arising
from a violation of Applicable Laws or a breach by Company or its agents or
representatives of any of Company’s representations, warranties, obligations or
undertakings under the Program Documents and the Prior Program Documents).
Notwithstanding the foregoing, Company shall not be obligated to indemnify any
Indemnified Parties to the extent of: (i) Losses that arise from the gross
negligence or willful misconduct of Bank, or its officers, directors, employees
or agents (other than Company and its agents), or (ii) Excluded Servicing
Losses.




-9-

--------------------------------------------------------------------------------





Confidential

(b)
To the extent permitted by Applicable Laws, any Indemnified Party seeking
indemnification hereunder shall promptly notify Company, in writing, of any
notice of the assertion by any third party of any claim or of the commencement
by any third party of any legal or regulatory proceeding, arbitration or action,
or if the Indemnified Party determines the existence of any such claim or the
commencement by any third party of any such legal or regulatory proceeding,
arbitration or action, whether or not the same shall have been asserted or
initiated, in any case with respect to which Company is or may be obligated to
provide indemnification (an “Indemnifiable Claim”), specifying in reasonable
detail the nature of the claim and, if known, the amount or an estimate of the
amount of the Loss; provided, that failure to promptly give such notice shall
only limit the liability of Company to the extent of the actual prejudice, if
any, suffered by Company as a result of such failure. The Indemnified Party
shall provide to Company as promptly as practicable thereafter information and
documentation reasonably requested by Company to defend against the
Indemnifiable Claim.



(c)
Company shall have ten (10) days after receipt of any notification of an
Indemnifiable Claim (a “Claim Notice”) to notify the Indemnified Party in
writing of Company’s election to assume the defense of the Indemnifiable Claim
and, through counsel of the Company’s own choosing, and at its own expense, to
commence the settlement or defense thereof, and the Indemnified Party shall
cooperate with Company in connection therewith if such cooperation is so
requested and the request is reasonable; provided that Company shall hold the
Indemnified Party harmless from all its reasonable out-of-pocket expenses,
including reasonable attorneys’ fees, incurred in connection with the
Indemnified Party’s cooperation; provided, further, that if the Indemnifiable
Claim relates to a matter before a Regulatory Authority, the Indemnified Party
may elect, upon written notice to Company (the “Assumption Notice”), to assume
the defense of the Indemnifiable Claim at the cost of and with the cooperation
of Company. If the Company assumes responsibility for the settlement or defense
of any such claim, (i) Company shall permit the Indemnified Party to participate
at the Indemnified Party’s expense (for which no claim of Losses shall be made)
in such settlement or defense through counsel chosen by the Indemnified Party;
provided that, in the event that both Company and the Indemnified Party are
defendants in the proceeding and the Indemnified Party has reasonably determined
and notified Company that representation of both parties by the same counsel
would be inappropriate due to the actual or potential differing interests
between them, then the reasonable fees and expenses of one such counsel for all
Indemnified Parties in the aggregate shall be borne by Company; and (ii) Company
shall not settle any Indemnifiable Claim without the Indemnified Party’s
consent.



(d)
If the Company does not notify the Indemnified Party in writing within ten (10)
days after receipt of the Claim Notice that it elects to undertake the defense
of the Indemnifiable Claim described therein, or if Company fails to contest
vigorously any such Indemnifiable Claim, or if the Indemnified Party elects to
control the defense of an Indemnifiable Claim before a Regulatory Authority as
permitted by Section 10(c), then, in each case, the Indemnified Party shall have
the right, upon reasonable written notice to the Company, to contest, settle or
compromise the Indemnifiable Claim in the exercise of its reasonable discretion;
provided that the Indemnified Party shall notify Company in writing prior
thereto of any compromise or settlement of any such Indemnifiable Claim.


-10-

--------------------------------------------------------------------------------





Confidential

No action taken by the Indemnified Party pursuant to this paragraph (d) shall
deprive the Indemnified Party of its rights to indemnification pursuant to this
Section 10.


(e)
All amounts due under this Section 10 shall be payable not later than ten (10)
days after receipt of the written demand therefor.



(f)
The terms of this Section 10 shall survive the expiration or earlier termination
of this Agreement.



11.
Assignment. This Agreement and the rights and obligations created under it shall
be binding upon and inure solely to the benefit of the Parties and their
respective successors, and permitted assigns. Neither Party shall be entitled to
assign or transfer any interest under this Agreement without the prior written
consent of the other Party. No assignment under this section shall relieve a
Party of its obligations under this Agreement.

12.
Third Party Beneficiaries. Nothing contained herein shall be construed as
creating a third-party beneficiary relationship between either Party and any
other Person.

13.
Proprietary Material. Bank hereby provides Company with a non-exclusive right
and non-assignable license to use and reproduce Bank’s name, logo, registered
trademarks and service marks (collectively “Proprietary Material”) as necessary
to fulfill each Party’s obligations under this Agreement; provided, however,
that (a) Company shall obtain Bank’s prior written approval for the use of
Proprietary Material and such use shall at all times comply with written
instructions provided by Bank regarding the use of its Proprietary Material; and
(b) Company acknowledges that, except as specifically provided in this
Agreement, it will acquire no interest in Bank’s Proprietary Material. Upon
termination of this Agreement, Company will cease using Bank’s Proprietary
Material.

14.
Notices. All notices and other communications that are required or may be given
in connection with this Agreement shall be in writing and shall be deemed
received (a) on the day delivered, if delivered by hand; (b) or the day
transmitted, if transmitted by facsimile or e-mail with receipt confirmed; or
(c) three (3) Business Days after the date of mailing to the other party, if
mailed first-class mail postage prepaid, at the following address, or such other
address as either party shall specify in a notice to the other:

    

-11-

--------------------------------------------------------------------------------





Confidential

 
To Bank:
 
WebBank
 
 
 
Attn: Senior Vice President – Strategic Partners
 
 
 
215 S. State Street, Suite 1000
 
 
 
Salt Lake City, UT 84111
 
 
 
Tel. (801) 456-8398
 
 
 
Fax: (801) 456-8398
 
 
 
Email: strategicpartnerships@webbank.com
 
 
 
 
 
With a copy to:
 
WebBank
 
 
 
Attn: Chief Compliance Officer
 
 
 
215 S. State Street, Suite 1000
 
 
 
Salt Lake City, UT 84111
 
 
 
Tel. (801) 456-8397
 
 
 
Fax: (801) 456-8397
 
 
 
Email: complianceofficer@webbank.com
 
 
 
 
 
To Company:
 
LendingClub Corporation
 
 
 
71 Stevenson, Suite 300
 
 
 
San Francisco, CA 94105
 
 
 
Attn: Renaud Laplanche, Chief Executive Officer
 
 
 
E-mail Address: rlaplanche@lendingclub.com
 
 
 
Telephone: (415) 632-5667
 
 
 
Facsimile: (415) 632-5608
 
 
 
 
 
With a copy to:
 
LendingClub Corporation
 
 
 
71 Stevenson, Suite 300
 
 
 
San Francisco, CA 94105
 
 
 
Attn: General Counsel
 
 
 
E-mail Address: jaltieri@lendingclub.com
 
 
 
Telephone: (415) 632-5666
 
 
 
Facsimile: (415) 632-5608



15.
Relationship of Parties. Bank and Company agree that in performing their
responsibilities pursuant to this Agreement, they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partner or joint
venturer or any association for profit between and among Bank and Company.

16.
Retention of Records. Any Records with respect to Loans purchased by Company
pursuant hereto retained by Bank shall be held as custodian for the account of
Bank and Company as owners thereof. Bank shall provide copies of Records to
Company upon reasonable request of Company.

17.
Agreement Subject to Applicable Laws. If (a) either Party has been advised by
legal counsel of a change in Applicable Laws or any judicial decision of a court
having jurisdiction over such Party


-12-

--------------------------------------------------------------------------------





Confidential

or any interpretation of a Regulatory Authority that, in the view of such legal
counsel, would have a materially adverse effect on the rights or obligations of
such Party under this Agreement or the financial condition of such Party, (b)
either Party receives a request of any Regulatory Authority having jurisdiction
over such Party, including any letter or directive of any kind from any such
Regulatory Authority, that prohibits or restricts such Party from carrying out
its obligations under this Agreement, or (c) either Party has been advised by
legal counsel that there is a material risk that such Party’s or the other
Party’s continued performance under this Agreement would violate Applicable
Laws, then the affected Party shall provide written notice to the other Party of
such advisement or request and the Parties shall meet and consider in good faith
any modifications, changes or additions to the Program or the Program Documents
that may be necessary to eliminate such result. Notwithstanding any other
provision of the Program Documents, including Section 8 hereof, if the Parties
are unable to reach agreement regarding such modifications, changes or additions
to the Program or the Program Documents within ten (10) Business Days after the
Parties initially meet, either Party may terminate this Agreement upon five (5)
days’ prior written notice to the other Party. A Party may suspend performance
of its obligations under this Agreement, or require the other Party to suspend
its performance of its obligations under this Agreement, upon providing the
other Party with advance written notice, if any event described in subsection
17(a), (b) or (c) above occurs.
18.
Expenses.

(a)
Each Party shall bear the costs and expenses of performing its obligations under
this Agreement, unless expressly provided otherwise in the Program Documents.



(b)
Each Party shall be responsible for payment of any federal, state, or local
taxes or assessments associated with the performance of its obligations under
this Agreement.



(c)
Company shall reimburse Bank for all reasonable third party fees incurred by
Bank in connection with the performance of this Agreement.



(d)
Company shall pay for Bank’s reasonable legal and other professional fees and
expenses as provided in subsection 14(e) of the Marketing Agreement.



(e)
Within ten (10) days after receipt of an invoice from Bank, Company shall
reimburse Bank for the monthly costs associated with the transfer of funds from
the Collateral Account to Company.



(f)
All fees payable pursuant to this Section 18 may be paid by wire, ACH, or check,
as determined by the Company, but shall be paid pursuant to the terms of the
Bank’s invoice. Bank may assess a service charge of 1.5% per month on any
amounts due under this Agreement that are thirty (30) days past due.



(g)
Unless otherwise agreed by the Parties, Company shall pay Bank a fee of [***]
upon the approval by Bank of any agreement under which Bank sells Loans or
Receivables directly to a Person with the consent of or at the direction of
Company.



19.
Examination. Each Party agrees to submit to any examination that may be required
by a Regulatory Authority having jurisdiction over the other Party, during
regular business hours and


-13-

--------------------------------------------------------------------------------





Confidential

upon reasonable prior notice, and to otherwise provide reasonable cooperation to
the other Party in responding to such Regulatory Authority’s inquiries and
requests related to the Program.
20.
Inspection; Reports. Each Party, upon reasonable prior notice from the other
Party, agrees to submit to an inspection of its books, records, accounts, and
facilities relevant to the Program, from time to time, during regular business
hours subject, in the case of Bank, to the duty of confidentiality it owes to
its customers and banking secrecy and confidentiality requirements otherwise
applicable under Applicable Laws. All expenses of inspection shall be borne by
the Party conducting the inspection. Notwithstanding the obligation of each
Party to bear its own expenses of inspection, Company shall reimburse Bank for
reasonable out of pocket expenses incurred by Bank in its performance of
periodic on site reviews of Company’s financial condition, operations and
internal controls.

21.
Governing Law; Waiver of Jury Trial. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Utah, without giving
effect to the rules, policies, or principles thereof with respect to conflicts
of laws. THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER. The terms of this
Section 21 shall survive the expiration or earlier termination of this
Agreement.

22.
Manner of Payments. Unless the manner of payment is expressly provided herein,
all payments under this Agreement shall be made by ACH transfer to the bank
accounts designated by the respective Parties. Notwithstanding anything to the
contrary contained herein, neither Party shall be excused from making any
payment required of it under this Agreement as a result of a breach or alleged
breach by the other Party of any of its obligations under this Agreement or any
other agreement, provided that the making of any payment hereunder shall not
constitute a waiver by the Party making the payment of any rights it may have
under the Program Documents or by law.

23.
Brokers. Neither Party has agreed to pay any fee or commission to any agent,
broker, finder, or other person for or on account of services rendered as a
broker or finder in connection with this Agreement or the transactions
contemplated hereby that would give rise to any valid claim against the other
Party for any brokerage commission or finder’s fee or like payment.

24.
Entire Agreement. The Program Documents, including exhibits, constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and supersede any prior or contemporaneous negotiations or oral or written
agreements with regard to the same subject matter.

25.
Amendment and Waiver. This Agreement may not be amended orally, but only by a
written instrument signed by all Parties. The failure of a Party to require the
performance of any term of this Agreement or the waiver by a Party of any
default under this Agreement shall not prevent a subsequent enforcement of such
term and shall not be deemed a waiver of any subsequent breach. All waivers must
be in writing and signed by the Party against whom the waiver is to be enforced.

26.
Severability. Any provision of this Agreement which is deemed invalid, illegal
or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.


-14-

--------------------------------------------------------------------------------





Confidential

27.
Interpretation. The Parties acknowledge that each Party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
thereto, and the same shall be construed neither for nor against either Party,
but shall be given a reasonable interpretation in accordance with the plain
meaning of its terms and the intent of the Parties.

28.
Jurisdiction; Venue. The Parties consent to the personal jurisdiction and venue
of the federal and state courts in Salt Lake City, Utah for any court action or
proceeding. The terms of this Section 28 shall survive the expiration or earlier
termination of this Agreement.

29.
Headings. Captions and headings in this Agreement are for convenience only and
are not to be deemed part of this Agreement.

30.
Counterparts. This Agreement may be executed and delivered by the Parties in any
number of counterparts, and by different parties on separate counterparts, each
of which counterpart shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

31.
Collateral Account. The terms of Schedule 31 shall apply as if fully set forth
in this Agreement.

32.
Security Agreement. The Parties hereby ratify their respective agreements and
obligations under the Security Agreement and Side Letter and, for the avoidance
of doubt, agree that (a) the term “Sale Agreement” as defined and used in the
Security Agreement, includes this Agreement (as it may be amended, restated,
supplemented or otherwise modified from time to time), and (b) the term “Loan
Sale Agreement” as defined and used in the Side Letter, includes this Agreement
(as it may be amended, restated, supplemented or otherwise modified from time to
time).

[Signature Page Follows]

-15-

--------------------------------------------------------------------------------





Confidential

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.


WEBBANK
By:     /s/ Kelly M. Barnett            
Name:     Kelly M. Barnett            
Title:     President                


LENDINGCLUB CORPORATION


By:     /s/ Renaud Laplanche            
Name:     Renaud Laplanche            
Title:     Chief Executive Officer            


























































[Signature Page to Loan and Receivable Sale Agreement]

-16-

--------------------------------------------------------------------------------





Confidential

Schedule 1
I. Definitions
(a)
“ACH” means the Automated Clearinghouse.



(b)
“Affiliate” means, with respect to a Party, a Person who directly or indirectly
controls, is controlled by or is under common control with the Party. For the
purpose of this definition, the term “control” (including with correlative
meanings, the terms controlling, controlled by and under common control with)
means the power to direct the management or policies of such Person, directly or
indirectly, through the ownership of twenty-five percent (25%) or more of a
class of voting securities of such Person.

(c)
“Agreement” means this Loan and Receivable Sale Agreement.

(d)
“Applicable Laws” means all federal, state and local laws, statutes, regulations
and orders applicable to a Party or relating to or affecting any aspect of the
Program (including the Borrower Accounts, Loans, and Receivables), and all
requirements of any Regulatory Authority having jurisdiction over a Party, as
any such laws, statutes, regulations, orders and requirements may be amended and
in effect from time to time during the term of this Agreement.

(e)
“Assumption Notice” shall have the meaning set forth in Section 10(c).

(f)
“Claim Notice” shall have the meaning set forth in Section 10(c).

(g)
“Closing Date” means each date on which Company pays Bank the Purchase Price
(inclusive of the agreement to pay the Loan Trailing Fee) for a Loan or
Receivable and, pursuant to Schedule 2 hereof, acquires such Loan or Receivable
from Bank. The Closing Date for Loans and Receivables listed on a Funding
Statement shall be two (2) business days after the Funding Date for such Funding
Statement.

(h)
“Collateral Account” has the meaning set forth in Schedule 31.

(i)
“Confidential Information” means the terms and conditions of this Agreement, and
any proprietary information or non-public information of a Party, including a
Party’s proprietary marketing plans and objectives, that is furnished to the
other Party in connection with this Agreement.

(j)
“Control Account” means an account established by Company and held at the
Control Institution in accordance with the terms of the Control Account
Agreement.

(k)
“Control Account Agreement” means the account agreement attached hereto as
Exhibit A.

(l)
“Control Institution” means the depository institution at which the Control
Account is established, which initially shall be Wells Fargo Bank, N.A., and may
be changed by agreement among the Parties.

(m)
“Direct Transferee” means any Person to which Company transfers a Loan or
Receivable, and any Affiliate of such Person or special purpose vehicle
established at the direction or


1

--------------------------------------------------------------------------------





Confidential

for the benefit of such Person or an Affiliate of such Person to which such
Person subsequently transfers a Loan or Receivable.
(n)
“Disclosing Party” shall have the meaning set forth in Section 9(b)(2).

(o)
“Effective Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.

(p)
“Existing Sale Agreement” shall have the meaning set forth in the recitals.

(q)
“Indemnifiable Claim” shall have the meaning set forth in Section 10(b).

(r)
“Indemnified Parties” shall have the meaning set forth in Section 10(a).

(s)
“Insolvent” means the failure to pay debts in the ordinary course of business,
the inability to pay its debts as they come due or the condition whereby the sum
of an entity’s debts is greater than the sum of its assets.

(t)
“Loan” means (1) a consumer or business installment loan or (2) a Line of
Credit, in each case established by Bank pursuant to the Program and pursuant to
a Borrower Agreement. For purposes of this Agreement, with respect to any Loan
that is not a Line of Credit, each Loan includes all rights of Bank to payment
under the applicable Loan Agreement with such Borrower (but does not includes
any rights of Bank under the Borrower Agreement between such Borrower and Bank).

(u)
“Losses” shall have the meaning set forth in Section 10(a).

(v)
“Marketing Agreement” means that Marketing and Program Management Agreement,
dated as of even date herewith, between Company and Bank, pursuant to which the
Parties agreed to promote and operate a loan program.

(w)
“Party” means either Company or Bank and “Parties” means Company and Bank.

(x)
“Program” means the consumer and business loan program contemplated by the
Program Documents pursuant to which Bank will establish Borrower Accounts and
Loans and disburse Loan Proceeds to Borrowers, Company will service the Borrower
Accounts and Loans, and in which Bank may sell Loans and Receivables to Company.
The term “Program” also includes the sale by Bank of Loans or Receivables
directly to any Person with the consent of or at the direction of Company.

(y)
“Program Documents” means the Marketing Agreement, the Servicing Agreement, and
this Agreement and, solely where such term is used for purpose of defining the
scope of the security interest set forth in Schedule 31, shall also include any
Agreement pursuant to which Bank sells Loans directly to any Person with the
consent of or at the direction of Company.

(z)
“Proprietary Material” shall have the meaning set forth in Section 13.

(aa)
“Purchase Price” means, (1) with respect to a Loan other than a Line of Credit,
the sum of (i) the principal amount of the Loan Proceeds disbursed pursuant to
such Loan, and (ii)


2

--------------------------------------------------------------------------------





Confidential

the related Loan Origination Fee, and (iii) the related Loan Trailing Fee and
(2) with respect to a Receivable, the sum of (i) the principal amount of the
Loan Proceeds disbursed pursuant to the related Loan Advance, and (ii) the
related Loan Origination Fee, and (iii) the related Loan Trailing Fee.
(bb)
“Purchase Price Amount” means, with respect to a Funding Statement, the sum of
the Purchase Prices for each Loan and Receivable identified on such Funding
Statement (inclusive of the agreement to pay the related Loan Trailing Fees).

(cc)
“Records” means any Loan Agreements, applications, change-of-terms notices,
credit files, credit bureau reports, transaction data, records, or other
documentation (including computer tapes, magnetic files, and information in any
other format).

(dd)
“Regulatory Authority” means any federal, state or local regulatory agency or
other governmental agency or authority having jurisdiction over a Party and, in
the case of Bank, shall include, but not be limited to, the Utah Department of
Financial Institutions and the Federal Deposit Insurance Corporation.

(ee)
“Required Balance” shall have the meaning set forth in Schedule 31.

(ff)
“Restricted Party” shall have the meaning set forth in Section 9(a).



II. Construction
As used in this Agreement:


(a)
All references to the masculine gender shall include the feminine gender (and
vice versa);



(b)
All references to “include,” “includes,” or “including” shall be deemed to be
followed by the words “without limitation”;



(c)
References to any law or regulation refer to that law or regulation as amended
from time to time and include any successor law or regulation;



(d)
References to “dollars” or “$” shall be to United States dollars unless
otherwise specified herein;



(e)
Unless otherwise specified, all references to days, months or years shall be
deemed to be preceded by the word “calendar”;



(f)
All references to “quarter” shall be deemed to mean calendar quarter; and



(g)
The fact that Bank or Company has provided approval or consent shall not mean or
otherwise be construed to mean that: (i) either Party has performed any due
diligence with respect to the requested or required approval or consent, as
applicable; (ii) either Party agrees that the item or information for which the
other Party seeks approval or consent complies with any Applicable Laws; (iii)
either Party has assumed the other Party’s obligations to comply with all
Applicable Laws arising from or related to any requested or required approval or
consent; or (iv) except as otherwise expressly set forth


3

--------------------------------------------------------------------------------





Confidential

in such approval or consent, either Party’s approval or consent impairs in any
way the other Party’s rights or remedies under the Agreement, including
indemnification rights for Company’s failure to comply with all Applicable Laws.



4

--------------------------------------------------------------------------------





Confidential



Schedule 2
The following terms shall apply as if fully set forth in the Agreement:


(a)
Bank may offer to sell, transfer, assign, set-over, and otherwise convey to
Company, without recourse and with servicing released, on each Closing Date, the
Loans (other than Lines of Credit, except Lines of Credit on termination or
otherwise contemplated herein) established by Bank and the Receivables generated
and funded by Bank two (2) Business Days prior to such Closing Date (and on any
subsequent non-Business Day that occurs before the next Business Day). All of
the foregoing shall be in accordance with the procedures set forth in this
Schedule 2. In consideration for Bank’s offer to sell, transfer, assign,
set-over and convey to Company such Loans (other than Lines of Credit except
Lines of Credit on termination or otherwise contemplated herein) and
Receivables, Company agrees to purchase all such offered Loans (other than Lines
of Credit except Lines of Credit on termination or otherwise contemplated
herein) and Receivables from Bank, and Company shall pay to Bank the Purchase
Price (inclusive of the Loan Trailing Fee, which is paid in accordance with
subject 2(i) of this Schedule 2) in accordance with subsection 2(b) of this
Schedule 2.



(b)
On each Closing Date, Company shall purchase the Loans (other than Lines of
Credit, except Lines of Credit on termination or otherwise contemplated herein)
established by Bank and the Receivables generated and funded by Bank that are
offered for sale by Bank and identified on the Funding Statement received by
Bank three (3) Business Days prior to that Closing Date. By no later than 2:00
pm Mountain Time, two (2) Business Days prior to the Closing Date, Company shall
deposit a sum equal to the Purchase Price Amount for that Funding Statement by
wire transfer into the Control Account. On the Closing Date, in consideration of
Company’s purchase of the Loans (other than Lines of Credit, except Lines of
Credit on termination or otherwise contemplated herein) and Receivables on such
Closing Date, Bank may authorize the disbursement of such Purchase Price Amount
from the Control Account to Bank per the terms of the Control Account Agreement.
Notwithstanding any provision of the Control Account Agreement to the contrary,
under no circumstances shall Bank direct or otherwise authorize the disbursement
or other disposition of any funds from the Control Account to Bank or any other
person or entity other than in accordance with the previous sentence.



(c)
To secure Company’s obligations under this Schedule 2, Company hereby grants
Bank a security interest in all of Company’s right, title and interest in and to
the Control Account and all sums now or hereafter on deposit in or payable or
withdrawable from the Control Account and the proceeds of any of the foregoing
(collectively, the “Control Account Collateral”), and agrees to take such steps
as Bank may reasonably require to perfect or protect such first priority
security interest. Company represents that, as of the date of this Agreement,
the Control Account Collateral is not subject to any claim, lien, security
interest or encumbrance (other than the interest of Bank). Company shall not
allow any other Person to have any claim, lien, security interest, or
encumbrance on the Control Account Collateral. Bank shall have all of the rights
and remedies of a secured party under Applicable Laws with respect to the
Control Account Collateral and the funds therein or proceeds thereof, and shall
be entitled to exercise those rights and remedies in its discretion. For the
avoidance of doubt, the funds in the Control Account are intended


1

--------------------------------------------------------------------------------





Confidential

solely for payment of the Purchase Price and Purchase Price Amount as set forth
in Sections (a) and (b) of this Schedule 2.


(d)
Company agrees to pay all of the fees charged by the Control Institution with
respect to the Control Account, and shall ensure that adequate funds are
deposited into the Control Account to satisfy such fees. Company shall provide
to Bank copies of the Control Account Agreement and any other documents relating
to the Control Account, including the agreement governing the Control Account
and any amendments thereto, promptly upon receipt from the Control Institution.



(e)
Company shall pay Bank on a monthly basis the Holding Period Interest Charge for
each Loan (other than Lines of Credit) and Receivable sold by Bank. Such payment
shall be made by Bank’s initiation of an ACH debit transaction to an account
designated in advance by Company on or about the sixth (6th) Business Day after
the end of each month.



(f)
To the extent that such materials are in Bank’s possession, upon Company’s
request, Bank agrees to cause to be delivered to Company, at Company’s cost,
loan files on all Loans or Receivables purchased by Company pursuant to this
Agreement through the preceding Business Day. Such loan files will include the
application for the Loan, the Loan Agreement, confirmation of delivery of the
Loan Agreement to the Borrower, and such other materials as Company may
reasonably require (all of which may be in electronic form); provided that Bank
may retain the originals of such information with respect to any Receivables
where Bank continues to own the Borrower Account, and Bank may retain copies of
such information as necessary to comply with Applicable Laws.



(g)
Within ten (10) Business Days following the end of each quarter, Bank shall
refund to Company the Holding Period Interest Charge for each Loan or Receivable
(other than a Loan or Receivable for which the Holding Period Interest Charge
has already been refunded) that meets the following three conditions as of the
end of the quarter that most recently ended: (i) the first payment on such Loan
or Receivable was not paid when due, (ii) the first payment was not subsequently
received, and (iii) the Loan has been charged off.



(h)
When a Line of Credit is permanently closed to further Loan Advances, and if
Bank had previously sold the Receivables associated with such Line of Credit to
Company, Bank may offer to sell such Line of Credit to Company for no additional
consideration, and Company shall purchase such Line of Credit from Bank on the
next Closing Date.



(i)
With respect to each Loan or Receivable sold by Bank hereunder, and any Loan or
Receivable sold by Bank to any Person with the consent or at the direction of
Company, Company shall pay to Bank on a monthly basis the Loan Trailing Fee. The
Loan Trailing Fee for a Loan or Receivable is equal to the Loan Fee Factor
multiplied by all amounts actually received by Company as servicer of a Loan or
Receivable (or any successor servicer) in connection with such Loan or
Receivable during the month (but excluding late fees, returned check fees, and
any fees associated with the method of payment and net of reasonable collection
fees), and before the deduction or payment of any servicing fee due to Company
as servicer (or any successor servicer). The Loan Fee Factor is equal


2

--------------------------------------------------------------------------------





Confidential

to [***]. The Loan Trailing Fee for a month shall be paid by Company within five
(5) Business Days following the month in which the amounts are collected. The
Parties will cooperate in good faith to develop, within ninety (90) days
following the Effective Date, procedures for payment of the Loan Trailing Fee on
loans that are charged off, including payment of a portion of the net proceeds
released upon sale of such a loan; provided, that proceeds of charged-off Loans
shall not be subject to payment of the Loan Trailing Fee until such procedures
are developed.


(j)
[***].



(k)
The terms of Sections (i), (j) and (k) of this Schedule 2 shall survive the
expiration or termination of this Agreement for as long as any Loans or
Receivables remain outstanding (including, for the avoidance of doubt, if
Company is no longer the owner or servicer of such Loans or Receivables).



(l)
To the extent the Bank seeks to retain Loans or Receivable on its balance sheet,
the Parties shall work to establish a procedure to randomly allocate Loans and
Receivables to be retained by Bank, that satisfy the risk and investment
criteria of the Bank, prior to any Loans being made available to investors
through the Company’s marketplace.



(m)
As used in this Schedule 2, the following terms shall have the definitions set
forth below:

“Holding Period Interest Charge” means, for each Loan and Receivable purchased
from Bank (whether purchased by Company or a third party approved by Company),
(i) interest paid by Company to Bank on the principal amount of that Loan or
Receivable (as applicable) between the Funding Date and the Closing Date,
calculated on a calendar day basis, at an annual interest rate equal to the
applicable Performance-Adjusted Interest Rate, less (ii) the Servicing Fee.
“Loan Category” means each group of Loans of a common type (e.g.,
consumer-purpose, business-purpose, or Line of Credit), and with a common credit
grade and loan term (as set forth in the Credit Policy).
“Loss Rate” means, with respect to a Loan Category, the quotient of (a) the
total dollar amount of principal of all Loans in such Loan Category charged off
during the prior [***] (net of recoveries), divided by (b) the weighted average
principal amount of all Loans and Loan Advances within such Loan Category
outstanding during the prior [***].

3

--------------------------------------------------------------------------------





Confidential

The Loss Rate for a Loan Category will be calculated each quarter, not more than
sixty (60) days following the end of the quarter, by reference to the twelve
(12) complete months ending with the quarter then ended, and the newly
calculated Loss Rate shall be effective on the first Business Day of the
subsequent quarter. The figures used to calculate the Loss Rate shall include
loans originated under the Prior Program.
“Performance-Adjusted Interest Rate” means, with respect to a Loan or
Receivable, (1) the stated simple interest rate applicable to that Loan or
Receivable, less (2) the Loss Rate for that Loan Category; [***].
“Servicing Fee” means, with respect to a Loan or Receivable, [***] of the
scheduled principal and interest in the first payment due for such Loan or
Receivable multiplied by a fraction, the numerator of which is the number of
calendar days between the Funding Date and the Closing Date (including the
Funding Date but excluding the Closing Date) and the denominator of which is the
number of calendar days between the Funding Date and the due date of the first
payment for such Loan or Receivable (including the Funding Date but excluding
such due date).





4

--------------------------------------------------------------------------------





Confidential

Schedule 31
The following terms shall apply as if fully set forth in the Agreement:


(a)
Establishment of Collateral Account. Company shall provide Bank with cash
collateral to secure Company’s obligations under the Program Documents and the
Prior Program Documents, which Bank shall deposit in a deposit account
(“Collateral Account”) at Bank. The Collateral Account shall be a deposit
account at Bank, segregated from any other deposit account of Company that shall
hold only the funds provided by Company to Bank as collateral. At all times,
Company shall maintain funds in the Collateral Account equal to the sum of (1)
Five Million Dollars ($5,000,000.00), plus (2) [***] (the “Required Balance”);
provided, that the Required Balance shall never exceed [***]. The Required
Balance shall be calculated monthly as of the first day of each month during the
Term. In the event the actual balance in the Collateral Account is less than the
Required Balance, Company shall, within two (2) Business Days following receipt
of notice of such deficiency, make a payment into the Collateral Account in an
amount equal to the difference between the Required Balance and the actual
balance in such account.

(b)
Security Interest. To secure all Company’s obligations under the Program
Documents and the Prior Program Documents (including the payment by Company of
any amounts due under the Program Documents and the Prior Program Documents and
the performance of any of Company’s obligations under the Program Documents and
the Prior Program Documents), Company hereby grants Bank a security interest in
the Collateral Account and the funds therein or proceeds thereof, and agrees to
take such steps as Bank may reasonably require to perfect or protect such first
priority security interest. Company represents that, as of the date of the
Agreement, the Collateral Account is not subject to any claim, lien, security
interest or encumbrance (other than the interest of Bank). Company shall not
allow any other Person to have any claim, lien, security interest, or
encumbrance on the Collateral Account. Bank shall have all of the rights and
remedies of a secured party under Applicable Laws with respect to the Collateral
Account and the funds therein or proceeds thereof, and shall be entitled to
exercise those rights and remedies in its discretion.

(c)
Interest. The Collateral Account shall be a money market deposit account and
shall bear interest. The annual interest rate shall be adjusted monthly as of
the first day of each month during the Term, and shall be equal to the greater
of (i) the Federal Funds Rate published in the Money Rates table of the Wall
Street Journal on such date, less [***]; or (ii) [***]. The interest shall be
paid monthly and shall be computed based on the average daily balance of the
Collateral Account for the prior month. Company shall be entitled to any
interest paid on the Collateral Account, and Bank shall forward to Company such
interest no less frequently than quarterly.

(d)
Withdrawals.

(1)
Without limiting any other rights or remedies of Bank under this Agreement, Bank
shall have the right to withdraw amounts from the Collateral Account to fulfill
any obligations of Company under the Program Documents or the Prior Program
Documents on which Company has defaulted, either during the Term or following
termination of either of the Program Documents. To the extent that


1

--------------------------------------------------------------------------------





Confidential

Bank has withdrawn amounts from the Collateral Account and such amounts are
subsequently paid directly to Bank, Bank shall restore such amounts to the
Collateral Account with in one (1) Business Day after receipt of the amounts
paid directly to Bank.


(2)
Company shall not have any right to withdraw amounts from the Collateral
Account, except as set forth in this paragraph (d)(2). In the event the actual
balance in the Collateral Account is more than the Required Balance calculated
for a particular month, then, at Company’s option, Company may provide to Bank a
report setting forth the calculation for the Required Balance and the extent to
which the actual amount held in the Collateral Account at such time exceeds the
Required Balance. Within two (2) Business Days after receipt of such a report
from Company, Bank shall withdraw from the Collateral Account any amount held
therein that exceeds the Required Balance as of the date of such report and pay
such amount to an account designated by Company.



(e)
Termination of Collateral Account. Subject to the Company’s rights under
paragraph (d)(2), Bank shall release any funds remaining in the Collateral
Account on latest to occur of: (i) sixty (60) days after the termination of this
Agreement, (ii) the last date on which Company is obligated to purchase Loans
pursuant to subsection 10(h) of the Marketing Agreement, (iii) sixty (60) days
after the termination of the Servicing Agreement, (iv) the last date on which
Company is obligated to pay any Loan Trailing Fee pursuant to section (i) of
Schedule 2, or (v) the fulfillment by Company of all of its obligations to Bank
under the Program Documents, including its outstanding indemnification
obligations with respect to all Claim Notices provided to Company within sixty
(60) days after the expiration or termination of any of the Program Documents.

(f)
Survival. This Schedule 31 shall survive the expiration or termination of this
Agreement.






2

--------------------------------------------------------------------------------





Confidential

Exhibit A


[Control Account Agreement]



1